         Case: 1:20-cv-01002-JG Doc #: 9 Filed: 05/15/20 1 of 4. PageID #: 184




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

JOHN DOE

                 Plaintiff,                           Case No. 1:20-cv-1002-JG
v
                                                      HON. JAMES S. GWIN

JANE DOE,

            Defendant.
________________________________________________________________/

    Brian A. Murray                                  Jennifer B. Salvatore (P66640)
    ZUKERMAN, LEAR                                   SALVATORE PRESCOTT
    & MURRAY CO., L.P.A.                             PORTER & PORTER, PLLC
    3912 Prospect Avenue East                        105 East Main Street
    Cleveland, OH 44115                              Northville, MI 48167
    T: (216) 696-0900                                T:(248) 679-8711
    F: (216) 696-8800                                F: (248) 773-7280
    bam@zukerman-law.com                             salvatore@sppplaw.com

    Attorney for Plaintiff                           Attorney for Defendant


                              AMENDED NOTICE OF REMOVAL

         On May 8, 2020, Defendant Jane Doe filed a Notice of Removal (ECF No. 1) pursuant to

28 U.S.C. §§ 1332, 1441, and 1446. Defendant Jane Doe removed this civil action from the Court

of Common Pleas, Lorain County, Ohio, pending as Case No. 20CV200826 (the “State Court

Action”), to the United States District Court for the Northern District of Ohio. Jane Doe removed

the State Court Action on the basis of diversity jurisdiction as provided in 28 U.S.C. § § 1332 and

1441, due to the fact that the Plaintiff is a citizen of Georgia and the Defendant is a citizen of

California.



                                               -1-
        Case: 1:20-cv-01002-JG Doc #: 9 Filed: 05/15/20 2 of 4. PageID #: 185



I.     Introduction

       1.      The State Court Action was commenced on March 12, 2020 by Plaintiff – a citizen

of Georgia – filing a Complaint for injunctive relief and money damages (the “Complaint”) against

the Defendant – a citizen of California.

       2.      At the time of filing the Notice of Removal, Defendant had not been served with

the Complaint, nor any other pleading filed in the state court action. As of today’s date, Jane Doe

still has not been served with any other pleadings filed in the state court action.

       3.      A copy of the Complaint was obtained by Defendant’s counsel from the Court of

Common Pleas in Lorain County and is attached to this Notice as Exhibit 1.

       4.      After filing the notice of removal, Defendant’s counsel was able to obtain several

additional documents filed in this action in the Lorain County Court of Common Pleas, including

Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction; Plaintiff’s Ex-

Parte Motion to Proceed Under a Pseudonym/Motion to Restrict Access to Court Record and Case

Documents and/or Motion to File Verified Complaint and All Case Documents Bearing the

Parties’ Identifying Information Under Seal; Plaintiff’s March 13th Motion to Appoint Process

Server; Judgment Entry granting Plaintiff’s Ex-Parte Motion to Proceed under a Pseudonym;

Judgement Entry granting Plaintiff’s Motion to Appoint Process Server, and Notices of Hearing

on Plaintiff’s Motion for Preliminary Injunction. These documents are Attached at Ex. 2. 1

       5.      Pursuant to 28 U.S.C. § 1446(d), a copy of the original Notice of Removal (ECF

No. 1) was filed with the Clerk of the Court of Common Pleas, Lorain County, Ohio, and written




1
  There are several documents identified on the Register of Actions in connection with case no.
20CV200826 that Defendant’s counsel was unable to obtain from the Lorain County Court of
Common Pleas (See register of actions at Ex. 3; emails to Lorain County Court of Common Pleas
clerk, at Ex. 4). Defendant’s counsel still has not been served with these documents by Plaintiff.
       Case: 1:20-cv-01002-JG Doc #: 9 Filed: 05/15/20 3 of 4. PageID #: 186



notice, including a copy of this Amended Notice of Removal, is being provided to Plaintiff’s

counsel.

       6.       No admission of fact, law, liability, or damages is made or intended by this Notice

of Removal, and all defenses, objections, and motions are hereby reserved.

II.    This Court has Original Jurisdiction over Plaintiff’s Claims so that the Entire State
       Court Action May Be Removed.

       7.       This Court will have original jurisdiction over Plaintiff’s claims upon removal

because Plaintiff is a citizen of Georgia and Defendant is a citizen of California and the amount in

controversy exceeds $75,000.

       8.       As a result, Plaintiff’s claims are removable under 28 U.S.C. § § 1332 and 1441.

III.   Conclusion

       WHEREFORE, Defendant removes this action from the Court of Common Pleas, Lorain

County, Ohio.

                                                     Respectfully submitted,
                                                     SALVATORE PRESCOTT
                                                     PORTER & PORTER, PLLC

Dated: May 15, 2020                                   /s/ Jennifer B. Salvatore
                                                     Jennifer B. Salvatore (P66640)
                                                     105 East Main Street
                                                     Northville, MI 48167
                                                     T:(248) 679-8711
                                                     F: (248) 773-7280
                                                     salvatore@sppplaw.com

                                                     Attorney for Defendant Jane Doe




                                                 3
        Case: 1:20-cv-01002-JG Doc #: 9 Filed: 05/15/20 4 of 4. PageID #: 187



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2020 the foregoing document, Amended Notice of Removal

and this Certificate of Service were served upon all counsel of record via the Court’s ECF system

which will electronically serve all counsel of record at their respective email addresses as captioned

on the pleadings of record.



Dated: May 15, 2020                                   /s/ Jennifer B. Salvatore
                                                      Jennifer B. Salvatore (P66640)

                                                      Attorney for Defendant Jane Doe




                                                  4
